Citation Nr: 1121811	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-14 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus come back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in November 2008.  The issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to a TDIU are again before the Board of Veterans' Appeals (Board) following a Board Remand in November 2008.  These matters were originally on appeal from rating decisions dated in September 2004, January 2005, and August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2008, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of whether new and material evidence has been submitted to reopen claims for service connection for a cardiac disability and residuals of a stroke; entitlement to service connection for osteoarthritis; and entitlement to a compensable evaluation for erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to an evaluation in excess of 20 percent for diabetes mellitus, entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right lower extremity peripheral neuropathy at its worst is manifested by positive findings on EMG, diminished deep tendon reflexes, and diminished peripheral pulses without subjective complaints of abnormal sensation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's November 2008 Remand, the Appeals Management Center (AMC) scheduled Veteran for a VA examination to assess the severity of his right lower extremity peripheral neuropathy; readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's right lower extremity peripheral neuropathy, and as such, represent a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in March 2005, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, in December 2008, the Veteran was advised that in order to support his claim for an increased rating, the evidence must show that his service-connected disability had gotten worse.  In addition, the December 2008 letter advised the Veteran of how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in July 2010.  38 C.F.R. § 3.159(c)(4).  The July 2010 VA examiner addressed the severity of the Veteran's service-connected right lower extremity peripheral neuropathy in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for right lower extremity peripheral neuropathy.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's current right lower extremity diabetic peripheral neuropathy has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The current rating contemplates mild incomplete paralysis of the sciatic nerve. To warrant a higher evaluation the evidence must show moderate incomplete paralysis of the sciatic nerve.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2010).

Diagnostic Code 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve, and, therefore, neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe and incomplete paralysis with marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  Id.  

At the May 2005 Agent Orange examination, reflexes were 2+, pulses were 2+, strength was 5/5 in the right lower extremity.

April 2006 VA treatment record notes that EMGs done on April 19, 2006, showed slow motor NCV both peroneal nerves compatible with a diabetic polyneuropathy.

The Veteran underwent VA peripheral nerve examination in May 2007.  The Veteran denied complaints of numbness, tingling, or abnormal sensations.  The examiner noted that the nerves involved would include the distal sciatic branches and sural nerve branches of the right leg.  After physical examination, the examiner noted that the Veteran likely had a predominantly sensory neuropathy consistent with diabetes and manifest to clinical examination in the right lower extremity.  

The Veteran underwent VA examination in July 2010.  Physical examination of the right lower extremity demonstrated peripheral pulses to be diminished at 1+ in the dorsalis pedis and the posterior tibialis area.  Deep tendon reflexes were 1+.  The right lower extremity was not noted to have decreased sensation to light touch or pinprick and was not noted to have decreased motor function or motor bulk.  EMG conducted in September 2010 demonstrated evidence of a sensory motor neuropathy axonal in type and consistent with a diabetic neuropathy.

In light of the evidence of record, which indicates slightly diminished peripheral pulses and deep tendon reflexes as well as positive EMG findings, the Board finds that the Veteran's right lower extremity diabetic peripheral neuropathy is comparable to mild, incomplete paralysis of the sciatic nerve.  Thus, an evaluation in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, the findings consist of clinical evidence of peripheral neuropathy but no complaints of any pain, tingling, numbness, or abnormal sensations.  At most, the evidence shows some sensory loss but no motor deficits.  Thus, manifestations expected for moderate neuropathy are not present.

Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Accordingly, an evaluation in excess than the 10 percent evaluation for right lower extremity diabetic peripheral neuropathy is not warranted.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected right lower extremity peripheral neuropathy presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.


REMAND

With respect to the issues of entitlement to service connection for hearing loss and tinnitus, the Board denied the Veteran's appeal in the November 2008 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an August 2009 Order, the Court granted the parties Joint Motion for Remand (JMR ) and remanded the matter to the Board for compliance with the instructions in the JMR.  The JMR noted that the parties agreed that the Board erred by failing to ensure that the September 2005 VA examination which addressed the etiology of the Veteran's bilateral hearing loss and tinnitus was adequate.  Specifically, the JMR noted that the Board denied the Veteran's claim because there was no medical evidence linking the Veteran's hearing loss and tinnitus to service; the examiner noted the presence of tinnitus and diagnosed mild high frequency sensorineural hearing loss in the left ear and diagnosed the hearing in the right ear as being clinically normal; the examiner opined that the hearing loss and tinnitus were not related to service because the Veteran's hearing was normal at discharge.  The JMR noted that the examiner failed to provide a sufficient explanation or rationale for the opinion, i.e., why the Veteran's hearing being normal at discharge was determinative of the issue of whether there was a nexus between his current hearing loss and service.

Thus, as directed by the JMR, the Board is remanding the issue to obtain a new medical opinion as to whether the Veteran's hearing loss and tinnitus are related to service, specifically addressing the Veteran's normal hearing at separation and any bearing this has on whether his current hearing disabilities may or may not be related to service.

With respect to the issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus and in excess of 10 percent for peripheral neuropathy of the left lower extremity, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

These issues were remanded by the Board in November 2008.  The Board found that medical opinions in conjunction with the review of the entire record and examinations of the Veteran were warranted to assess the severity of the Veteran's diabetes mellitus and peripheral neuropathy of the left lower extremities.  

The Board specifically directed,

The Veteran should be afforded VA examinations to ascertain the severity of his diabetes mellitus and his right and left lower extremity peripheral neuropathy. The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

The case should be reviewed on the basis of the additional evidence, including the issue of entitlement to a TDIU.  If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

This was not done.  The Veteran was not furnished a Supplemental Statement of Case with respect to the issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  In addition, although the Veteran was afforded a VA examination in July 2010 to ascertain the severity of, inter alia, his left lower extremity peripheral neuropathy, the examiner noted that an EMG would be ordered to ascertain the exact nature of the Veteran's peripheral neuropathy and "if it does indeed exist, and try to separate out the findings of the left lower extremity in relationship to his peripheral neuropathy and his residuals of remote CVA."  The EMG was conducted in September 2010; however, the case was not returned to the VA examiner who conducted the July 2010 VA examination for an addendum opinion.   Further development is, therefore, needed in light of these Stegall violations.

With respect to the issue of entitlement to a TDIU, this issue is inextricably intertwined with the issues being remanded herein.  Accordingly, the Veteran's other claims must be addressed prior to the Board's consideration of the TDIU.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss, tinnitus, diabetes mellitus, and left lower extremity peripheral neuropathy that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current hearing loss and tinnitus disabilities.   The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss, left ear hearing loss, or tinnitus, is in any way  related to the symptoms documented during the Veteran's active duty service.  As directed by the JMR, the examiner is asked to specifically address the Veteran's normal hearing at separation and any bearing this has on whether his current hearing disabilities may or may not be related to service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  The Veteran should be afforded an additional VA examination to ascertain the severity of his diabetes mellitus and his left lower extremity peripheral neuropathy.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected left lower extremity diabetic peripheral neuropathy from those attributable to any other diagnosed lower extremity disorders such as residuals of CVA.  

With respect to the symptoms attributable to the peripheral neuropathy, the examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe.

The examiner is requested to address whether the Veteran's diabetes mellitus 
(1) requires regulation of activities (avoidance of strenuous occupational and recreational activities); 
(2) requires a restricted diet; 
(3) has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations or semimonthly visits to a diabetic health care provider. 

The examiner should also offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service connected disabilities cause him to be unable to obtain and retain substantially gainful employment.  A complete rationale should be given for all opinions offered.

4.  The case should be reviewed on the basis of the additional evidence, including the issue of entitlement to a TDIU.  If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


